DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-7 are pending and have been examined in this application. 
This communication is the first action on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
Correction is required.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 1 and 5-7 are objected to because of the following informalities:
Claim 1, line 6 states “…and a harness one end of which is” and should be modified to state –and a harness, one end of which is—
Claim 1, line 7 states “…to said inflator to supply it with power for ignition” and should be modified to state –to said inflator to supply power for ignition—
Claim 1, line 9 states “inside of the eat…” and should be modified to state –inside of the seat—
Claim 1, line 18 states “…said harness extends downwardly” and should be modified to state –said harness extending downwardly—

Claim 6, line 5 states “…with the diameter of said harness.” and should be modified to state –with a diameter of said harness—
Claim 7, line 2 states according to any of claim 1…” and should be modified to state –according the claim 1—

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5 recites the limitation "said folded side airbag". There is insufficient antecedent basis for this limitation in the claim, and is unclear, as the limitation “side airbag” has already been established, but the limitation “folded side airbag” has not.
Claim 1, lines 14-15 state “…which fixes a portion of said harness downwardly extending said inflator toward the vehicle floor…”. The lines are unclear and cause confusion. The examiner suggests amending the claims to clear up the confusion and correct the antecedent basis issue to read something similar to –which fixes a portion of said harness downwardly extending toward a vehicle floor—
Claim 4, line 2 recites the limitation "an opening". There is insufficient antecedent basis for this limitation in the claim, and it is unclear if the opening is referring to the “aperture” referenced earlier in the claims (claim 2, line 2), or to a different opening entirely, as the location of the aperture and the opening is the same.
Claim 6, line 2 recites the limitation "said opening". There is insufficient antecedent basis for this limitation in the claim, and it is unclear if the “said opening” is referring to the aperture, referenced earlier in the claims (claim 2, line 2), or to a different opening entirely, as the location of the aperture and said opening is the same.

The application will be examined based upon the current understanding offered by the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hurford et al. (US 5556127), in view of Nakamura et al. (US 5924724), further in view of Sunabashiri et al. (JP 3590713).
Regarding Claim 1, Hurford et al. discloses a side airbag apparatus (10) provided within a seat (22, see fig. 3) disposed in a vehicle comprising an inflatable side airbag (16), an inflator (14) which supplies an inside of said side airbag with gas, a base member (12) which includes an accommodating space (26, 28) in which said side airbag and inflator are accommodated, and a harness (48), one end of which is connected (see fig. 1) to said inflator to supply power for ignition, said base member comprising a backside surface (fig. 1; the face with the opening) which faces an inside of the seat and a frontside surface (fig. 1; the face opposite the opening), an opening (see 26, 28) for said accommodating space protruding toward said frontside surface is formed on said backside surface, a protrusion portion (see 26) constituting said accommodating space at the backside surface is formed on said frontside surface, wherein the harness is drawn out (see fig. 3) from the backside surface to the frontside surface. (Columns 2-6, Figures 1-5)

Nakamura et al. teaches a side airbag apparatus (see fig. 1) comprising a side airbag module (see 20), wherein the airbag module is disposed between (see fig. 4) a seat and a vehicle body, and an inflator (22) for inflating the airbag is provided with a harness (Column 5, lines 57-60; ignition system; see fig. 1, the harness connecting the inflator to the sensor and to the battery) that extends downwardly (see figs. 1 and 2) from the inflator to a vehicle floor towards a vehicle battery (27). (Columns 4-7, Figures 1-10)
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the side airbag apparatus of Hurford et al. in view of the teachings of Nakamura et al. so that the side airbag was disposed between the seat of the vehicle and a vehicle body, as by doing so would provide the side airbag with a leveraged area to allow the side airbag to stay in place during deployment, and to extend the harness downwardly from the inflator to the vehicle floor so that the harness could be connected to a vehicle battery, as by doing so, the inflator would be provided with an uninterrupted power source (Nakamura et al.; Column 5, lines 57-60) so that the consistency of the inflator was ensured.
In addition, Hurford et al., as modified, does not disclose a harness supporting portion which fixes a portion of said harness downwardly extending so as to restrict lateral and vertical movements of said harness relative to the frontside surface, and is formed below said protrusion portion.

It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the side airbag apparatus of Hurford et al., as modified, in view of the teachings of Sunabashiri et al., such that a harness supporting portion comprising clip and guide portions was provided below (at 34 of Hurford et al.; see fig. 3) the protrusion portion, in order to fix a portion of the harness to extend downwardly and restrict lateral and vertical movement, as by doing so, the harness supporting portion would better guide (Sunabashiri et al.; see fig. 3) the harness to ensure that the harness extended downwardly from the inflator towards the vehicle floor, aiding with the efficiency of the assembly of the side airbag apparatus. 

Regarding Claim 2, Hurford et al., as modified, discloses the side airbag apparatus, an aperture (Hurford et al.; 42) for said harness (48) a size of which is large enough (Column 3, lines 22-25) to draw out the harness from said backside surface to said frontside surface is formed below said protrusion portion (see 26), said harness supporting portion (Sunabashiri et al.; 8, 19) is provided below (said harness supporting portion being provided at 34 of Hurford et al., as modified above) said aperture for said harness, and said harness extends downwardly from said inflator (14) to the vehicle floor (Nakamura et al.; see figs. 1 and 2) to be drawn out (Hurford et al.; see fig. 3) from the backside surface via said aperture for said harness to said frontside surface.

Regarding Claim 3, Hurford et al., as modified, discloses the side airbag apparatus, wherein said harness supporting portion (Sunabashiri et al.; 8, 19) is constituted by guide (see 19) and/or hook and/or clip (8) portions spaced apart (fig. 3; the clip 8 and harness 7 are spaced apart from guide 19) from each other and formed on a surface below (said harness supporting portion being provided at 34 of Hurford et al., as modified above) a portion constituting said accommodating space (Hurford et al.; 26, 28).

Regarding Claim 5, Hurford et al., as modified, discloses the side airbag apparatus, wherein said inflator (Hurford et al.; 14) is accommodated in said accommodating space (26, 28) with being oriented to be vertically elongated (see fig. 1) in such a way that a connecting portion (see fig. 1), which is connected to said harness (48) is oriented downwardly (see figs. 1 and 3).

Regarding Claim 6, Hurford et al., as modified, discloses the side airbag apparatus, wherein the size of said aperture (Hurford et al.; 42) for said harness (48) is determined so as to secure (Column 3, lines 23-26) an assembly workability of said harness and a restriction of a movement (restriction occurring due to the size and shape of the aperture) of said harness, in accordance with the diameter of said harness.

Regarding Claim 7, Hurford et al., as modified, discloses the side airbag apparatus, further comprising a skin member (Hurford et al.; fig. 3; see the skin around the seat cutout .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hurford et al. (US 5556127), in view of Nakamura et al. (US 5924724), in further view of Sunabashiri et al. (JP 3590713) as applied to claims 1-3 and 5-7 above, and further in view of Tanabe et al. (WO 2016010011).
Regarding Claim 4, Hurford et al., as modified, discloses the side airbag apparatus, comprising the harness (Hurford et al.; 48) fitted through the aperture (42) and provided below said protrusion portion (see 26), a portion on which said inflator (17) is mounted constitutes a penetrated hole (62) provided on an elongated surface (see fig. 1) defining a bottom surface of said accommodating space (26, 28).
However, Hurford et al., as modified, does not disclose that an inclined surface comprising the aperture for said harness is provided below said protrusion portion, said inclined surface interposed between said surface where said guide and/or hook and/or clip portions are provided and said elongated surface in such a way that said surface is in parallel with said elongated surface via a stepped portion.
Tanabe et al. teaches a side airbag apparatus (see fig. 1) comprising a side airbag (2) accommodated within a base member (11), wherein the base member comprises a protrusion 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the base member of Hurford et al., as modified, in view of the teachings of Tanabe et al., such that the bottom surface (Hurford et al.; see fig. 1) of the base member where the aperture was located was an inclined surface, such that the aperture was provided below the protrusion portion, and the inclined surface was provided between the elongated surface of the accommodating space (26, 28) and the surface where the harness supporting portion (Sunabashiri et al.; 8, 19, as modified) is provided, such that a stepped portion composed of the inclined surface was provided between the two surfaces, as by doing so, the shape of the inclined surface would facilitate the assembly and maintenance of the side airbag apparatus.  In addition, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857.  The examiner can normally be reached on Monday-Thursday 7:30 AM-4:30 PM, every other Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3616